Citation Nr: 1000981	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-11 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for a left knee disability.  

2.  Entitlement to an initial compensable rating for a right 
knee disability.  

3.  Entitlement to an initial compensable rating for torsion 
of the left testis.  

4.  Entitlement to service connection for depression, 
including as secondary to service-connected torsion of the 
left testis.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to June 
2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by full 
extension, at least 100 degrees of flexion, and no 
instability.  

2.  The Veteran's right knee has full range of motion, with 
no evidence of instability or pain on motion.  

3.  The Veteran does not have complete atrophy of each 
testis.  

4.  The Veteran has not been diagnosed with a psychiatric 
disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a left knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code (DC) 5003 (2009).

2.  The criteria for a compensable initial rating for a right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, DC 5003 
(2009).

3.  The criteria for a compensable evaluation for torsion of 
the left testis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, DC 7523 (2009).

4.  The criteria for service connection for depression have 
not been met.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claims for increased initial ratings, in 
August 2004, the agency of original jurisdiction (AOJ) sent a 
letter to the Veteran providing the notice then required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the 
original claims of service connection.  Service connection 
then was granted for a left knee disability, a right knee 
disability, and torsion of the left testis, and the Veteran 
appealed the initial ratings assigned.  Where, as here, 
service connection has been granted and the initial ratings 
have been assigned, the claims of service connection have 
been more than substantiated, the claims have been proven, 
thereby rendering 38 U.S.C.A. §5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Once the claims of service 
connection have been substantiated, the filing of a notice of 
disagreement with the RO's decision, rating the disability, 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is no longer applicable in the 
claims for initial higher ratings.  Dingess, 19 Vet. App. 
473.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008), and 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).

With respect to the claim of service connection, in August 
2004 and September 2006, the AOJ sent letters to the Veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include as interpreted by 
Dingess/Hartman.  The Board notes that the September 2006 
letter postdated the initial adjudication.  The claim 
subsequently was readjudicated without taint from the prior 
decision and there was no prejudice to the Veteran.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding 
that the issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

VA also has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits, such as 
obtaining medical records, providing VA examinations, and 
providing the opportunity for a personal hearing.  The Board 
is not aware of the existence of any outstanding relevant 
evidence.  Thus, the Board finds the matters ready for 
adjudication.  

Increased Ratings

An October 2004 VA examination record reflects the Veteran's 
history of residual left testicular swelling, right knee 
pain, and postoperative residuals in the left knee.  The 
Veteran described his health as "not good" due to being 
overweight, and, per the record, he "verbalize[d] on 
multiple occasions his sincere conviction that he [was] 
entitled to significant disability due to his overall health 
in general and left knee in particular.  The examiner stated 
that although the Veteran was polite, cooperative, and 
friendly, he was "absolutely adamant that he [was] 
significantly disabled", which the examiner stated 
"interfere[d] with an open discussion [with the Veteran] of 
his problems".  The examiner noted the Veteran's histories 
of left knee arthroscopy in 1999, which revealed a normal 
diagnostic arthroscopy with mild chondromalacia, and torsion 
of the left testicle in 1982, with subsequent development of 
significant atrophy of the left testicle.  The examiner also 
noted that magnetic resonance imaging (MRI) and X-ray images 
dating in October 2002 and April 2003 of the left knee 
revealed normal findings and that MRI and X-ray images dating 
in January and February 2004 of the right knee revealed mild 
degenerative changes of the patellofemoral joint, strain of 
the medial collateral ligament, a Baker's cyst and joint 
effusion, and myxoid degeneration of the posterior horn of 
the medial meniscus without evidence of tear. 

General examination in October 2004 revealed that the Veteran 
had normal posture and an antalgic gait favoring the left 
side.  Examination of the left knee revealed active range of 
motion from 0 to 81 degrees, with a decrease in range of 
flexion to 75 degrees after five repetitions.  There was 
crepitus in the left knee and a trace of effusion.  There was 
no erythema, warmth, or atrophy; muscle strength was full; 
and Lachman's, McMurray's, and anterior/posterior drawer 
tests were negative.  The examiner diagnosed the Veteran with 
patellofemoral pain syndrome with normal MRI and X-ray.  

Examination of the right knee revealed full range of motion 
of the right knee.  The examiner stated that although there 
was increased pain with weight-bearing activities, there was 
no decrease in range of motion.  There was mild crepitus, but 
no erythema, warmth, or edema, and Lachman's, McMurray's, and 
the anterior/posterior drawer tests were negative.  Muscle 
strength was full.  The examiner diagnosed the Veteran with 
mild degenerative changes of the right knee.

Genitourinary examination revealed a small amount of residual 
testicular tissue present at the upper aspect of the scrotum 
which was mildly tender.  The right testicle was normal.  The 
examiner diagnosed the Veteran with torsion of the left 
testis, undiagnosed and untreated with resulting significant 
left testicular atrophy.  

Subsequent VA treatment records reflect the Veteran's history 
of bilateral knee pain and a July 2006 VA treatment record 
indicates that the Veteran had tenderness in the left knee on 
flexion and extension.  

September 2006 VA examination records reflect the Veteran's 
history of pain in the knees.  The record notes that the 
Veteran worked full-time, with no absences in the previous 
twelve months due to his knee disabilities or the residuals 
of torsion.  The Veteran reported that he was no longer able 
to because of left knee pain.  

General examination in September 2006 revealed that that the 
Veteran walked with a mild limp favoring his left lower 
extremity.  No assistive device was used.  Examination of the 
left knee revealed joint line tenderness and range of motion 
from 0 to 90 degrees, with pain beginning at 90 degrees.  
There was no limitation after repetition due to weakness, 
fatigability, incoordination, or lack of endurance.  There 
was no varus or valgus laxity of the knee, and Lachman's, 
McMurray's, and anterior/posterior drawer tests were 
negative.  The Veteran had full muscle strength.  X-ray 
images showed minimal patellofemoral spurring of the left 
knee.  The examiner diagnosed the Veteran with mild 
patellofemoral degenerative joint disease of the left knee.  

Genitourinary examination revealed normal findings with the 
exception of an atrophied left testicle:  the Veteran denied 
testicular pain, scrotal mass, erectile dysfunction, urinary 
hesitance, dysuria, abnormal urinary flow, nocturia, urethral 
discharge, flank pain, hematuria, and genital lesions.  The 
Veteran was diagnosed with complete atrophy of the left 
testicle, with no significant effect on occupation and no 
effect on daily activities.  The examiner stated that the 
Veteran was able to have a child following the torsion of his 
left testicle and indicated that there was no other 
functional impairment.  

An October 2006 VA examination record reflects the Veteran's 
history of chronic left knee pain and stiffness upon waking.  
He denied having right knee pain at the time of examination, 
and he indicated that he had no limitation of activity due to 
his right knee disability.  The Veteran reported that he 
could walk without limitation, but he stated that he could no 
longer run for long periods of time due to his left knee 
pain.  Examination of the right knee revealed a mild limp 
favoring the right lower extremity, without use of a cane or 
assistive device.  There was no joint line tenderness or 
varus or valgus laxity, and Lachman's, McMurray's, posterior-
anterior drawer tests were negative.  Range of motion testing 
demonstrated range of motion from 0 to 130 degrees without 
pain, weakness, fatigability, incoordination, or lack of 
endurance, to include after repetition or during flare-ups.  
Muscle strength was full.  X-ray images showed maintenance of 
the joint space and no evidence of fracture or subluxation.  
The examiner diagnosed the Veteran with intermittent right 
knee pain with no X-ray or exam evidence of abnormality.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

Knee Disabilities 

The Veteran contends that higher ratings are warranted for 
his left and right knee disabilities.  He has reported that 
he uses a brace to stabilize his left knee and injections in 
both knees to alleviate the pain.  The Veteran reported 
functional impairment due to pain in the right knee and 
stiffness, loss of range of motion, and pain in the left 
knee.  

The Veteran's right and left knee disabilities are rated by 
analogy to DC 5003 which provides ratings for degenerative 
arthritis.  The Board initially notes that DC 5003 provides a 
20 percent rating for degenerative arthritis with X-ray 
evidence of involvement of 2 or more major joints with 
occasional incapacitating exacerbations.  Although the 
Veteran has confirmed arthritis in 2 major joints, the knees, 
there is no evidence, to include history, of incapacitating 
exacerbations.  Consequently, a 20 percent rating is not 
warranted under DC 5003 for a bilateral knee disability.  

        Left knee

The Veteran's left knee disability is rated at 10 percent 
under DC 5003, for arthritis with painful range of motion 
that is otherwise noncompensable under the limitation of 
motion rating criteria.  Limitation of motion of the knee is 
evaluated under Diagnostic Codes 5260-61.  Under DC 5260, a 
10 percent rating is assigned for flexion limited to 45º, a 
20 percent rating is assigned for flexion limited to 30º, and 
a 30 percent rating is assigned for flexion limited to 15º.  
DC 5261 provides a 10 percent rating for extension limited to 
10º, a 20 percent rating for extension limited to 15º, a 30 
percent rating for limitation to 20º, and a 40 percent rating 
for limitation to 30º.  38 C.F.R. § 4.71a, DC's 5260, 5261 
(2009).  The appropriate rating for limitation of motion is 
determined after consideration of functional loss due to 
flare-ups, fatigability, incoordination, weakness, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); 38 C.F.R. §§ 4.40, 4.45.  

The Board finds that the preponderance of the evidence is 
against assigning an initial rating greater than 10 percent 
for a left knee disability.  A compensable rating is not 
warranted for the Veteran's service-connected left knee 
disability under either DC 5260 or 5261.  The VA examination 
records document that the Veteran can flex to at least 75 
degrees before pain sets in, to include after repetition, and 
the record does not suggest that the Veteran's flexion has 
ever been limited to 45 degrees or less.  The record also 
indicates that the Veteran can extend fully, with no evidence 
of pain on extension.  In sum, the Veteran's range of motion 
is too significant to warrant a compensable rating for either 
limitation of extension or limitation of flexion.  

The Board also has considered whether a separate rating is 
warranted under DC 5257 for left knee instability.  See 
VAOGCPREC 9-2004.  DC 5257 provides a 10 percent rating for 
slight instability and a 20 percent rating for moderate 
instability.  The record does not contain any findings of 
instability or laxity, however.  Although the Veteran has 
reported that he uses a brace for stability, he has not 
reported any histories of falls or other instances of 
instability.  Consequently, the Board finds that a 
compensable rating is not warranted under DC 5257 for the 
Veteran's service-connected left knee disability.

A higher rating also is not warranted under an alternate DC 
because there is no evidence of ankylosis, cartilage 
abnormality, or malunion of the tibia and fibula. See 
38 C.F.R. §§ 4.71a, DC's 5256, 5258, 5259, 5262, 5263.  

	Right knee 

The Board finds that the preponderance of the evidence is 
against assigning an initial compensable rating for the 
Veteran's service-connected right knee disability.  The 
foregoing evidence indicates that the Veteran had pain-free 
and normal range of extension and flexion in his right knee.  
Objective testing of range of motion revealed no fatigue, 
weakness, lack of endurance, incoordination, or decreased 
range of motion after repetition.  Additionally, the evidence 
does not include any findings of laxity or instability.  
Consequently, initial compensable ratings are not available 
for the right knee under DC's 5260 (limitation of flexion), 
5261 (limitation of extension), or 5257 (instability).  There 
also are no objective findings of painful motion to warrant a 
compensable rating under DC 5003.  See 38 C.F.R. § 4.71a, DC 
5003 (10 percent rating provided for painful motion that is 
otherwise noncompensable under the limitation of motion 
rating criteria).

Finally, a higher rating is not available for the Veteran's 
service-connected right knee disability under an alternate 
DC.  There is no evidence of genu recurvatum, dislocation or 
removal of cartilage, or malunion or nonunion.  See 38 C.F.R. 
§ 4.71a, DC's 5256, 5258, 5259, 5262, 5263.  



Torsion of Left Testis 

Service connection is in effect for the residuals of torsion 
of the left testis under DC 7524.  DC 7524 provides that 
where one testis is completely atrophied, a zero percent 
(noncompensable) rating is to be assigned, and where both are 
completely atrophied, a 30 percent rating is warranted.  
Entitlement to special monthly compensation is also for 
consideration, and the record reflects that the Veteran is in 
receipt of such.  

The Board finds that the preponderance of the evidence is 
against assigning an initial compensable rating for the 
Veteran's service-connected torsion of the left testis.  
Here, the competent medical evidence, including the VA 
medical examinations accorded in this case, all reflect that 
only the left testis is atrophied; i.e., he only had one 
atrophied testis.  The Board further finds that the service-
connected disability has not resulted in the nonfunctioning 
of the other (right) testis.  The Board notes that the 
Veteran has contended that he was only able to have one child 
because of the torsion.  This child was conceived after the 
torsion of the left testis occurred, however.  In the absence 
of countervailing medical evidence, conception of one child 
suggests that the Veteran's torsion of the left testis did 
not result in an impairment of the creative organ.  
Furthermore, even assuming that it resulted in impairment, 
such impairment already is contemplated by the fact that the 
Veteran is in receipt of special monthly compensation for 
loss of use of the creative organ.  Thus, a higher rating is 
not warranted on that basis.  See 38 C.F.R. § 4.14 (2009) 
(rule against pyramiding prohibits evaluation of same 
manifestations under various diagnoses).

A higher or separate rating also is not warranted under an 
alternate DC as there is no competent medical evidence that 
the testis atrophy has resulted in any functional impairment 
which could warrant service connection, such as voiding 
dysfunction, urinary frequency, or urinary tract infections.    



Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  

Secondary service connection will be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 
38 C.F.R. § 3.310(a).  In cases of aggravation of a Veteran's 
nonservice-connected disability by a service- connected 
disability, such Veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.322.  For 
secondary service connection claims, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

An October 2004 VA examination record reflects the Veteran's 
history of depression and embarrassment since the loss of his 
left testicle when he was 22years old.  The Veteran declined 
to undergo formal psychological or psychiatric evaluation or 
treatment.  The examiner stated that the Veteran's mental 
status was abnormal in that it was manifested by his 
significant and adamant belief in the extent of his 
disabilities.  The examiner stated that the Veteran was able 
to have a child following the torsion of his left testicle 
and indicated that there was no other functional impairment.  

A September 2006 VA examination record reflects the Veteran's 
history of depression when he thinks about his atrophied 
testicle.  He denied interpersonal relationship difficulties, 
anxiety, loss of control, potential for violence, sleep 
impairment, substance abuse, previous psychiatric problems, 
disturbances of vegetative function, confusion, or panic 
attacks.  No diagnosis was rendered.  

The treatment records associated with the file do not reflect 
any psychological treatment or findings, and July 2006 and 
November 2007 VA medical records document that depression 
screenings were negative.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
depression, including as secondary to service-connected 
torsion of the left testis.  In this case, the evidence does 
not contain any competent evidence suggesting that the 
Veteran has been diagnosed with depression or any other 
psychiatric disability.  A service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Service connection is not warranted in the 
absence of proof of current disability.  Absent evidence of 
current depression which could be attributed to active 
service, the Board finds that service connection for 
depression, including as secondary to service-connected 
torsion of the left testis, is not warranted.

The Board observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Board notes that the Veteran has 
reported feeling depressed.  Although the Veteran is 
competent to describe his feelings when he thinks about the 
residuals of the torsion of the left testicle, he has not 
shown, however, that he has the expertise required to 
diagnose depression.  Nor is the Veteran competent to offer 
an opinion regarding any causal relationship between 
depression, his service-connected torsion of the left testis, 
and active service.  While the Veteran's contentions have 
been considered carefully, these contentions are outweighed 
by the medical evidence of record showing no depression which 
could be attributed to active service  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 10 percent for 
a left knee disability is denied.  

Entitlement to an initial compensable rating for a right knee 
disability is denied.

Entitlement to an initial compensable rating for torsion of 
the left testis is denied.

Entitlement to service connection for depression is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


